Citation Nr: 0812831	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction and bypass 
graft, as being proximately due to the veteran's service 
connected post traumatic stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for CAD, 
status post myocardial infarction and bypass graft, currently 
assigned a noncompensable percent evaluation, after a 60 
percent deduction.


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2006.  This matter was 
originally on appeal from a rating decision in July 2002, 
which granted service connection for coronary artery disease, 
status post myocardial infarction and bypass graft, and 
assigned a noncompensable evaluation, except for the period 
from January 21, 2000, through April 30, 2000, when a 100 
percent rating was assigned following coronary artery bypass 
graft.

A motion to advance this case on the Board's docket was 
granted by the Board on June 2, 2006, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).

The issue of entitlement to a higher initial evaluation for 
coronary artery disease, status post myocardial infarction 
and bypass graft, currently assigned a noncompensable percent 
evaluation, after a 60 percent deduction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's CAD was not caused by his service-connected 
PTSD.


CONCLUSION OF LAW

The veteran's CAD was not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2006 Remand, the Appeals 
Management Center issued a Statement of the Case.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's June 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998)

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters dated in 
March 2006 and July 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
March 2006 letter advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The July 2007 letter told 
him to provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudice to the 
appellant.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The Board finds that the veteran has not been prejudiced by 
the timing of the VCAA notice.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran's representative 
demonstrated in August 2007 that he and the veteran had 
actual knowledge of what evidence was necessary to 
substantiate his claim for service connection as proximately 
caused by a service-connected disability.     

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
service connection claim, and to respond to VA notices.

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in August 2000 and 
medical opinions were obtained in October 2000 and January 
2002. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability. See 71 Fed. Reg. 52744 (2006).  Pursuant to the 
changes, the section heading of 38 C.F.R. § 3.310 was re-
titled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

In July 2002, service connection was granted for the 
veteran's CAD on the basis that the veteran's service-
connected PTSD had aggravated his pre-existing CAD and a 
noncompensable evaluation was assigned after a 60 percent 
deduction for the degree of coronary artery disease was 
determined by the RO to exist prior to the aggravation of the 
veteran's PTSD.  The veteran disagreed with the methodology 
used in granting service connection as well as with the 
evaluation assigned.  Thus, although service connection was 
granted for the veteran's CAD, one question before the board 
is whether or not the veteran's CAD was proximately due to 
his service-connected PTSD.

In support of his claim, the veteran submitted an October 18, 
1999 letter authored by Dr. G.D.R. which stated, "... You had 
a heart attack in 1995 and, as you know, heart disease is 
related with stress.  ... You mentioned that you had 212 days 
of active combat and 112 of these were spent in a fox hole.  
You mentioned that you had trouble sleeping afterwards and 
still on occasion, wake up with a rapid heart rate and night 
sweats.  The psychiatry department at the VA is very good at 
diagnosing post traumatic stress disorder.  I will defer that 
diagnosis to them however I do believe that stress has played 
a role in your health problems over the last 50 years.

The veteran also submitted a November 8, 1999 letter authored 
by Dr. C.T.G., Cardiologist, with respect to the relationship 
of PTSD to the myocardial infarction suffered in December 
1995.  Dr. C.T.G. stated, "... we can state that it is as 
likely as not that his war experiences had anything to do 
with the development of his heart situation in 1995.  ... The 
presence or absence of stress is a difficult measurement to 
ascertain and the effect of stress on the vascular system has 
not yet been satisfactorily demonstrated to be a factor of 
vascular disease.  At this point in time, I can state that it 
is as likely as not that his myocardial infarction occurring 
in December of 1995 was related to previous war stresses."

Also of record is an August 2001 letter authored by S.D., 
M.S.W., which states, " ... We discussed your current efforts 
to receive service connected disability status for your 
cardiac symptoms.  I recall you reported to me in our office 
visits how you experienced rapid heart rate under the stress 
of combat and how you have since experienced rapid heart rate 
upon awakening from your combat related nightmares.  
Additionally, I am mindful of the fact you work long hours as 
a means of keeping your mind off intrusive, combat related 
thoughts.  It has been my experience that frequently veterans 
with combat related PTSD experience cardiac difficulties.  
The majority of the veterans in our PTSD treatment group have 
had heart attacks or other cardiac difficulties.

The medical evidence indicates that the veteran suffered an 
acute inferior wall myocardial infarction in December 1995 
and was diagnosed with CAD, new onset type II diabetes 
mellitus, and urinary tract infection.

The veteran was afforded a VA examination in August 2000 at 
which time an assessments of atherosclerotic coronary 
vascular disease, status post inferior wall myocardial 
infarction in 1995 and January 2000 and coronary artery 
bypass engraftment x 3 vessels performed in January 2001 
utilizing right leg saphenous vein graft were rendered.

In October 2000, Dr. J.B.D., after review of the August 2000 
VA examination, offered his opinion that the veteran had no 
excessive risk factors for CAD, that to his knowledge PTSD 
was not a major precipitating fact for CAD, and that the fact 
that the veteran was 75 years old before he presented with 
his first MI all weighed against the claim.  Dr. J.B.D. 
stated, "In brief, this [patient] was 75 [years old] when he 
presented with his first inferior wall MI and subsequently 
underwent bypassing grafting in 2000 at [S.V. Hospital] using 
vein grafts.  The anatomy of the grafts are not known at this 
time and there is no report in the chart.  The only chart 
data is from his hospitalization in 1995 when he presented 
with an inferior wall MI. ..."  

The RO subsequently requested that another Board Certified 
Cardiologist and a psychiatric examiner review, discuss the 
case between them if necessary, and provide opinions of (1) 
whether or not the veteran's heart disease and heart attacks 
were directly related to service-connected PTSD; (2) whether 
or not the veteran's heart condition was aggravated by the 
service-connected PTSD; and if aggravated, to identify 
baseline heart problem and provide a rational as to how much 
of an incremental increase in severity was caused by the 
PTSD.  

In January 2002, Dr. K.V., after a review of the record, 
offered his opinion that "it is not at all proven that the 
veteran's heart condition and heart attacks, bypass surgery, 
etc., are directly related to his service connected PTSD."  
However, K.V. offered his opinion that "there is a 
plausibility to the notion that his cardiovascular disease 
was aggravated by stress and PTSD and therefore I would say 
that it is "likely as not" that the service connected PTSD 
and stress was an aggravation to the heart condition."  

Dr. K.V. noted that he had spent time researching the various 
questions asked from the original request in September 2001 
and that he had had the opportunity to review the letters 
authored by private physicians, Dr. G.D.R. and Dr. C.T.G and 
the opinion rendered by VA physician, Dr. J.B.D.  The K.V. 
noted that with respect to Dr. C.T.G.'s letter, although he 
did mention the relationship of PTSD to cardiovascular 
disease, he admitted that a causative relationship could not, 
in fact, be demonstrated.  With respect to Dr. G.D.R.'s 
letter, Dr. K.V. noted that there was absolutely no claim of 
a direct causation of PTSD with cardiovascular disease.  

A January 2002 psychiatric note authored by Dr. D.S.S., 
states, "I would be in agreement with the statement made by 
[Dr. K.V.] in that it is "less than likely" that the 
patient's coronary artery disease is a direct result of the 
patient's chronic PTSD.  I would state that it is "as likely 
as not" that the patient's service connected PTSD, being a 
significant anxiety disorder, would lead to an aggravation as 
listed by [Dr. K.V.], or increase of severity of the 
patient's coronary artery disease. ... Again, the level of his 
stressors may have been an exacerbating factor to his 
coronary disease, however, an unlikely primary cause."  

The Board notes that at first glance there appears to be a 
difference of opinion among the medical professionals.  In 
deciding whether the veteran's CAD was proximately due to his 
service-connected PTSD, it is the responsibility of the Board 
to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Evans v. West, 12 Vet. App. 
22, 30 (1998).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  For 
example, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over the private 
physicians' favorable medical opinions.  The treating 
physicians' opinions were rendered without a review of the 
veteran's claims file.  In comparison, the VA physicians' 
opinions were rendered only after review of the claims file.  
    
However, a more careful analysis of the treating physicians'' 
opinions demonstrate that they do not state that the 
veteran's CAD was caused by PTSD but that the stress played a 
role in the veteran's health problems, his war experiences 
had something to do with the development of his heart 
situation, his myocardial infarction occurring in December of 
1995 was related to previous war stresses.  Similarly, the 
general comment that veterans with combat-related PTSD 
frequently experience cardiac difficulties also does not 
suggest that PTSD causes CAD.

Thus the record is absent evidence sufficient to show that 
the veteran's CAD was caused by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for CAD, status post 
myocardial infarction and bypass graft, as being proximately 
due to the veteran's service connected PTSD is denied.


REMAND

With respect to the issue of entitlement to a higher initial 
evaluation for CAD, currently assigned a noncompensable 
percent evaluation, after a 60 percent deduction, a review of 
the record discloses a need for further evidentiary 
development.

In January 2002, Dr. K.V., after a review of the record, 
offered his opinion that the incremental increase in severity 
of the heart condition by the PTSD "would be something less 
than 10%, based on the literature."  Dr. K.V. noted that 
incremental increase in severity of the heart condition due 
to aggravation from PTSD waned in comparison to the diabetes 
diagnosed in 1995 with the first heart attack and other major 
risk factors for known heart disease.  

The veteran argues that the January 2002 opinion of Dr. K.V. 
is flawed because the degree to which his PTSD aggravated his 
CAD cannot be medically or scientifically determined.  In 
support of his contention, the veteran provided a medical 
opinion of Dr. T.B.H. concerning another veteran and a 
December 1997 Memorandum from the Chief, Mental Health 
Strategic Healthcare Group, VAMC.  Both opinions suggest that 
it is impossible to determine to what extent PTSD aggravates 
CAD.  

In reaching the determination as to aggravation of a 
nonservice-connected disability, the baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice-connected disorder.  71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).

In addition, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA with respect to the increased rating claims.  

With respect to increased rating claims, in order to satisfy 
the duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Finally, the veteran receives routine treatment at the VA 
Medical Center in Sioux Falls.  While this case is in remand 
status, the RO should obtain all records of current treatment 
for CAD.  In reviewing the VA records in the file, the Board 
notes no records were obtained since June 2007.

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be made 
available to and reviewed by a Board 
Certified Cardiologist, and the report 
should reflect that such a review was 
made.  The cardiologist must review the 
January 2002 medical opinion rendered by 
Dr. K.V. as well as medical opinion by 
Dr. T.B.H. concerning another veteran and 
a December 1997 Memorandum from the 
Chief, Mental Health Strategic Healthcare 
Group, VAMC.

The cardiologist must indicate the 
baseline level of severity of the CAD by 
medical evidence created before the onset 
of aggravation or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the CAD.  The 
cardiologist should provide the rationale 
for the opinion provided, identify any 
relevant evidence in the record, and 
address the contentions that the baseline 
manifestations of the veteran's CAD 
cannot be medically or scientifically 
determined.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.
  
2.  All VA treatment records pertaining 
to treatment from July 2007 to the 
present from the VA medical center in 
Sioux Falls should be obtained.  All 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.
   
3.  Compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
should be ensured, including notifying 
the veteran that, to substantiate a 
claim, the veteran must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
code under which the veteran's service-
connected CAD are rated (7017) as well as 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

4.  After the above development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


